Citation Nr: 0720144	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  97-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO continued previous final denials of service connection for 
a psychiatric disorder.  

Following receipt of notification of the April 1996 decision, 
the veteran perfected a timely appeal with respect to the 
continued denial of his claim for service connection for a 
psychiatric disorder.  In a June 1998 decision, the Board 
determined that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a psychiatric disorder, to include schizophrenia, had in fact 
been received.  As such, the Board reopened this service 
connection claim and remanded the de novo issue of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, to the RO for further evidentiary 
development.  

While the veteran's case was located at the RO, and 
specifically in November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became effective.  Following an attempt to 
complete the development requested in the Board's June 1998 
remand, the RO, in March 2001, denied the issue of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  Subsequently, in September 2001, 
the RO returned the veteran's case to the Board.  

Thereafter, in January 2002, the Board remanded the veteran's 
service connection claim to the RO for further evidentiary 
development consistent with the VCAA.  Following completion 
of the instructions set forth in the second remand, the RO, 
in October 2002, continued the denial of the veteran's claim 
for service connection for a psychiatric disorder, to include 
schizophrenia.  Thereafter, in December 2002, the RO returned 
the case to the Board for appellate review of the veteran's 
claim.  

In July 2003, the Board denied the issue of entitlement to 
service connection for a psychiatric disorder, to include 
schizophrenia.  Thereafter, the Board learned that the 
veteran had submitted additional evidence which was pertinent 
to his service connection claim and which, due to an 
administrative error, had not been associated with his claims 
folder prior to the Board's July 2003 decision.  Thus, in 
October 2003, the Board vacated its July 2003 decision.  In a 
December 2003 letter, the Board informed the veteran that, at 
the time of the October 2003 decision, the Board had been 
unaware that he had filed a notice of appeal with the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board further explained to the veteran that, as he had filed 
a notice of appeal with the Court, the Board did not have 
jurisdiction to issue the October 2003 determination.  The 
Board then notified the veteran that, provided that the Court 
transfers jurisdiction of the case to the Board, the Board 
still desired to vacate its July 2003 decision.  

In December 2003, the Secretary filed a Motion to Remand.  In 
February 2004, the Court granted the Secretary's motion, 
vacated the Board's July 2003 decision, and remanded the 
matter to the Board.  

In light of the additional relevant evidence submitted by the 
veteran prior to the July 2003 decision, the Board, in July 
2004, remanded the veteran's service connection claim to the 
RO for further evidentiary development.  Following completion 
of the requested development as well as a continued denial of 
the veteran's service connection claim, the RO, in July 2005, 
returned his case to the Board for final appellate review.  

In September 2005, the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the Court.  In 
December 2006, the VA General Counsel and the appellant's 
representative filed a joint motion with the Court.  The 
Court approved the joint motion that month, vacating and 
remanding the Board's decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion to remand of December 2006, it was stated 
that the duty to assist mandated by statue includes 
requesting Social Security records where the VA has notice 
that a veteran is receiving Social Security Administration 
(SSA) benefits.  It is also indicated that an additional 
attempt should be made to obtain the veteran's complete 
service medical records.    


Accordingly, the case is REMANDED for the following action:

1.  The RO should make an effort to 
obtain from the SSA a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such award was based.  The RO 
should invite the attention of the Social 
Security Administration to 38 U.S.C.A. 
§ 5106.  If SSA records are obtained, 
these should be associated with the 
veteran's claims folder.  If not, the 
steps taken to obtain these records and 
the response of the SSA should be made 
part of the record in the claims folder.
 
2.  The RO should make an additional 
effort to obtain the veteran's service 
medical records in light of the actions 
requested by the December 2006 joint 
motion (page three) and the decision in 
Hayre v. West, 188 F3rd 1327, 1334 
(Fed.Cir. 1999).


If benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case, and he and his 
representative should be provided an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



